DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/3/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 12/20/2020 is acknowledged and has been reviewed.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over S. Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952), Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants”,  Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation”, Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up”, Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces”, and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization”. 
S. Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” (hereinafter Munisamy et al.) disclose bone implants comprising a titanium surface where an immobilized collagen layer is applied (abstract). A mineralization of the collagen layer with a calcium chloride solution containing polyvinyl phosphoric acid and polyaspartic acid leads to the precipitation of calcium phosphate (abstract). Calcium phosphate is deposited on the collagen scaffold and the X-ray diffraction peaks closely resemble hydroxyapatite. Munisamy et al. does not disclose the surface is polyetheretherketone (PEEK).
Guilak et al. (US 2007/0041952) (hereinafter Guilak et al.)  discloses implants that can have materials such as collagen or gelatin immobilized to surfaces that include PEEK, titanium, and combinations (para 0107 and 0144). 
As shown by Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants” discloses PEEK as an alternative to metals such as titanium. PEEK confers many beneficial properties such as X-ray compatibility and versatility. The reference also states “PEEK is often used in spinal fusion cages and orthopedic applications” (background). PEEK is comparable to that of titanium commonly used in dental implants. Furthermore, Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation” discloses as a possible substitute for titanium, PEEK matches more closely the mechanical properties of bone. Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up” disclose in surgical treatment of multilevel CSM, PEEK cage is superior to titanium cage in maintenance of intervertebral height and vertical lordosis, resulting in better clinical outcomes in the long-term-follow up. Thus, PEEK is cervical sponoylic myelopathy (CSM) has been shown to be advantages. It would have been prima facie obvious to one of ordinary skill before the effective filing date to further include PEEK as such materials are non-absorbable for use in 3-D scaffolds for promoting tissue restoration. One would have had a reasonable expectation of success because both Guilak and Munisamy et al. are drawn to collagen containing metal implants and Guilak disclose PEEK or titanium may be used where  and Gronowitz, Becker and Chen et al. all recognize PEEK as being a suitable substitute for titanium not just for the fact that it matches more closely the mechanical properties of bone but also because it has been shown to be superior  for CSM.
	It is believed that “chemical” modification such that it is immobilized  meets the limitation of  reading on having a covalent linkage however, Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” (hereinafter Ao et al.) discloses collagen fixed onto plasma-sprayed porous titanium coatings by either absorptive immobilization of covalent immobilization and it was found that type I immobilized on titanium coating led to enhance cell-material interactions and improved human mesenchymal stem cells (hMSCs) functions, such as attachment, proliferation, and differentiation. Covalently immobilized collagen on titanium coating showed a greater capacity to regulate osteogenic activity of hMSCs than did absorbed collagen, which was explained in terms of the increased amount and higher stability of the covalently linked collagen (see abstract). Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces” discloses that covalent immobilization of collagen and gelatin is required to obtain stable surface coatings. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to covalently immobilize the biomolecule (collagen or gelatin) onto the titanium. One would have been motivated to do so for the purpose of regulating osteogenic activity. 

5. 	Claims 1 and 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over S. Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952), Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants”,  Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation”, Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up”, Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” as applied to claims 1, 3, 8-9 and 12  above and further in view of Low et al. “Mineralization of osteoblasts with electrospun collagen/hydroxyapatite nanofibers” and Chu et al. (US Patent 4,776, 890).
The modified Munisamy has been discussed supra. Munisamy discloses calcium phosphate and teaches crystals resemble hydroxyapatite (HA).
	Low et al. “Mineralization of osteoblasts with electrospun collagen/hydroxyapatite nanofibers” (hereinafter Low et al.) disclose  a composite matrix with collagen containing hydroxyapatite. Such composite matrix, when including osteoblast cells, showed better osteoconductive properties in comparison to monolithic HA. Hydroxyapatite has potential in mimicking natural extracellular matrix and replacing diseased skeletal bones (abstract). HA has excellent biocompatibility, bioactivity and osteoconductivity properties (abstract). The crystalline HA was loaded into the collagen nanofibers and these HA were embedded within the nanofibrous matrix. The HA/Col composite is designed to simulate bone tissue and the studies found that in nanofibrous scaffolds without HA, mineral deposition was significantly lower.  The crystalline HA was loaded into the collagen nanofibers and embedded within the nanofibrous matrix of the scaffolds (see results). Chu et al. (US Patent 4,776,890) provides further motivation to select calcium phosphate (hydroxyapatite). Chu et al. disclose embedding mineral in collagen and that the mineral itself, is, in general, a form of calcium phosphate, preferably hydroxyapatite, which is believed to be most closely related to bone. Thus, one would be motivated to select calcium phosphate (hydroxyapatite) because of its close relation to bone.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include hydroxyapatite embedded within the matrix. One would have been motivated to do so for its close relationship to bone and the purpose of providing better osteoconductive properties and promoting osteogenesis and mineralization of bone.

6.	Claims  1, 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952), Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants”,  Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation”, Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up”, Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces, Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization”, Low et al. “Mineralization of osteoblasts with electrospun collagen/hydroxyapatite nanofiber” and Chu et al. (US Patent 4,776, 890) as applied to claims 1 and 4-6 above, and further in view of Chen et al. “Thermal and Chemical Stability of fluorohydroxyapatite ceramics with different fluorine contents”. 
	The modified Munisamy has been discussed supra and does not disclose hydroxyapatite partially substituted with fluoride.
	Chen et al. “Thermal and Chemical Stability of fluorohydroxyapatite ceramics with different fluorine contents” (hereinafter Chen et al.) discloses partially-substituted hydroxyapatite with fluorine has a favorable effect on bone growth (Introduction paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to partially substitute HA with fluoride. One would have been motivated to do so because it is recognized has having a favorable effect for bone growth. 

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952), Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants”,  Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation”, Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up”,  Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” as applied to claims 1,3, 8-9 and 12  above, and further in view of Dubrow et al. (US 20060204738). 
	The modified Munisamy et al. has been disclosed supra and the combination discloses linkages via carbodiimide but does not disclose a linker selected from the group consisting of dicarboxylic acid linker, a maleimide linker, and a hexamethylene diisocyanate linker. 
Dubrow et al. (US 20060204738) (hereinafter Dubrow et al.) disclose coatings can be coupled via linker binding groups with linking agents such as maleimides or propylcarbodiimides (para 0117). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known linker the carbodiimide for another with a reasonable expectation of success of directly linking the coating composition.

8.	Claims 1, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over S. Munisamy et al. “A Bone-like Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952), Gronowitz et al. “A Comparative Study of Osteoblast Response to PEEK or Titanium used in Dental Implants”,  Becker et al. “Covalent Grafting of the RGD-Peptide onto Polyetherketone Surfaces via Schiff Base Formation”, Chen et al. “Comparison of titanium and polyetheretherketone (PEEK) cages in the surgical treatment of multilevel cervical spondylotic myelopathy: a prospective, randomized, control study with over 7-year follow-up”, Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” as applied to claims 1,3, 8-9 and 12 above, and further in view of Morgelin et al. (US 2014/0377323). 
The modified Munisamy et al. has been discussed supra and does not disclose thickness of 1 nm to 10 µm. Morgelin et al. (US 2014/0377323) (hereinafter Morgelin et al.) disclose medical devices that are coated with collagen which may have a thickness ranging from 1 nm to 50 nm (para 0021). The collagen may be attached via linker molecules (para 0021). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to optimize the collagen coating thickness such that it would be from 1 nm to 10 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

RESPONSE TO ARGUMENTS
9.	Applicant’s arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants sate that Munisamy does not disclose covalent bonding.  Applicants maintain there is a flawed experimental setup and there are no results and thus there is no presented evidence. Applicants state just the fact it is a credible journal does not make the data more valid or believable. 
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Applicants have not provided any evidence that the article obtains different results than what it is stated. Applicants state  and reference that in surveys around 1-2 % of scientists admit to having fabricated or falsified data at least once themselves and that retracted papers are cited after their withdrawal, however this  is attorney argument because Applicants have not provided any evidence that the references relied upon were indeed fabricated and were redacted and not withdrawn from publication. While applicants provide a published article which may state 1-2 % falsify data, that is still 98-99 % that do not falsify data and there is no evidence of record that the published data of the cited publications were falsified. 
	Applicants repeat the argument that Guiliak is a coating on the fiber and is applied to a thin delicate structure which is different to bulk material. Applicants argue that the term chemical modification in Guiliak is not a covalent linkage. 
In response, this argument is not found persuasive because the claims recite a material for bone implants which the surface is PEEK and Guilak discloses  implants that can have materials such as collagen or gelatin immobilized to surfaces that include PEEK, titanium, and combinations (para 0107 and 0144). Furthermore, Guiliak discloses the subject matter is applicable to bone as well (paras 0053, 0102, 0133, 0149 and claim 3). Applicants have not provided any evidence that the term chemical modification of Guiliak is not in reference to encompassing crosslinking. Guiliak specifically states “these cell modulating materials can be attached to the fibers, gel, or both, using chemical or physical modification such that they can be immobilized in a manner that allows biochemical interaction with cells, or in a manner that allows controlled release from the structure to influence cell behavior either locally or systemically”. A physical immobilization would not be considered a crosslink but a chemical does encompass crosslinking. Nonetheless the examiner did not rely on Guilak alone to disclose crosslinking and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The structure of Guilak are 3D scaffolds which do not only encompass “nanosized materials” as fibers used to form the scaffolds three dimensional structures were 100 µm (para 0156) and that the implant comprises three-dimensional fiber scaffold which are customized by size (para 0134).
Applicants again argue untrustworthiness of the cited non patent literature to Ao. Applicants allege that Ao should provide data showing that collagen is truly covalently bound to titanium and how to do this. Applicants argue that the “color signal might be due to an unspecific binding of the dye to a structure on the surface of alkali-treated titanium and/or APS-treated titanium. Applicants argue that Ao disclose suitable links for titanium not PEEK. 
 In response, the Examiner maintains that Applicants are making an assertion without providing direct evidence. Applicants have provided no experimental evidence that the linkers suitable for titanium would not be applicable for PEEK . Ao explicitly states using absorption or using covalent immobilization and the rejection is based on a combination of references which includes Vanderleyden which also discloses covalent immobilization of collagen and gelatin is required to obtain stable surface coatings. Applicants are arguing the references individually by citing that the suitable linkages are for titanium and not PEEK because the combination of Gronowitz, Becker, and Chen all disclose and provide ample motivation for one of ordinary skill in the art  to substitute titanium for PEEK.
	Applicants argue with regards to Vanderleyden that the reference discloses covalent bonding of collagen to a titanium surface and is different to PEEK as they are different by nature and cannot be easily exchanged. Applicants argue that the underlying mechanism of salinization for linkage is not possible for PEEK. 
This argument is not found persuasive because Applicants are arguing the references individually. Gronowitz discloses PEEK as alternative to metals such as titanium. “PEEK is comparable to that of titanium” and one skilled in the art would choose to use PEEK in place of titanium  because PEEK matches more closely the mechanical properties of bone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicants argue that Low comprises faulty experimental data. Applicants argue that Chu discloses imbedding a mineral into collagen and do not go beyond common knowledge that collagen and hydroxyapatite are the chief structure materials in bone or dental implants. Applicants’ further argue that Chen II should provide data showing that they truly analyzed HA partially substituted with fluoride and has favorable effect on bone growth. Applicants argue that Chen II does not disclose or suggest a covalent bonding collagen, gelatin or combinations thereof, to PEEK by a linker selected from the group consisting of a dicarboxylic acid linker, a maleimide linker, and a hexamethylene diisocyanate linker as claimed in claim 1. 
In response, the Examiner respectfully submits that Applicants are arguing the references individually as Low was relied upon to teach loading the collagen matrix with hydroxyapatite. Hydroxyapatite has potential in mimicking natural extracellular matrix and replacing diseased skeletal bones (abstract). HA has excellent biocompatibility, bioactivity and osteoconductivity properties (abstract). The crystalline HA was loaded into the collagen nanofibers and these HA were embedded within the nanofibrous matrix. The HA/Col composite is designed to simulate bone tissue and the studies found that in nanofibrous scaffolds without HA, mineral deposition was significantly lower. Regarding fault data, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Lo expressly recognizes advantages of including hydroxyapatite, namely that it has excellent biocompatibility, bioactivity, and osteoconductivity properties and potential to mimic the natural extra cellular matrix and Chu et al. disclose embedding mineral in collagen and that the mineral itself, is, in general, a form of calcium phosphate, preferably hydroxyapatite, which is believed to be most closely related to bone. Thus, one would be motivated to select calcium phosphate (hydroxyapatite) because of its close relation to bone.
With regards to Chen,  the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue with regards to Dubrow, that even if Dubrow I discloses covalent binding of collagen to a surface, a person skilled in the art would not get any encouragement to use covalent bond on a surface of PEEK. 
Applicants argue that Morgelin does not disclose or suggest a feasible method to covalently bind collagen or gelatin to PEEK by a linker selected from dicarboxylic acid, maleimide, and hexamethylene. 
In response, the Examiner disagrees. Dubrow et al. disclose coatings can be coupled via linker binding groups with linking agents such as maleimides or propylcarbodiimides (para 0117). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known linker the carbodiimide for another with a reasonable expectation of success of directly linking the coating composition.
In response, the Examiner respectfully submits that Morgelin was relied upon to address the thickness of the collagen coatings and One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections were based on the combination of Munisamy et al., Guilak et al. Ao et al., and Morgelin. 
Applicants’ arguments with regards to Dubrow II, Khoury and Boden are moot in view of the cancellation of claim 18. 

CONCLUSION 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CORRESPONDENCE
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615